Citation Nr: 1115069	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-20 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right ankle disability, to include as secondary to a service-connected bilateral knee disability. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left ankle disability, to include as secondary to a service-connected bilateral knee disability.

3.  Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected bilateral knee disability.

4.  Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1963 to January 1966.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied the Veteran's claims for service connection for osteoarthritis of the right ankle and for a post-traumatic strain of the left ankle with traumatic arthritis, including as secondary to the Veteran's service-connected bilateral knee condition.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in October 2010.  A transcript of this hearing has been associated with the Veteran's claims folder.


FINDINGS OF FACT

1.  Service connection for a right ankle condition, including as secondary to a service-connected knee disability, was last denied in an unappealed July 1983 rating decision, which found that there was no nexus between either the Veteran's military service or his knee disability and his right ankle disability.

2.  The evidence received since the July 1983 rating decision relating to the Veteran's right ankle condition is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a right ankle disability.

3.  Service connection for a left ankle condition, including as secondary to a service-connected knee disability, was last denied in an unappealed December 2002 rating decision, which found that there was no nexus between either the Veteran's military service or his knee disability and his left ankle disability.

4.  The evidence received since the December 2002 rating decision relating to the Veteran's left ankle condition is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a left ankle disability.

5.  The Veteran's right ankle condition is as likely as not the etiological result of injury sustained during active duty service.

6.  The Veteran's left ankle condition is as likely as not the etiological result of injury sustained during active duty service.


CONCLUSIONS OF LAW

1.  The July 1983 rating decision denying the Veteran's claim of entitlement to service connection for a right ankle condition is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a right ankle condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2010).

3.  The December 2002 rating decision denying the Veteran's claim of entitlement to service connection for a left ankle condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

4.  New and material evidence has been received sufficient to reopen the claim of service connection for a left ankle condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2010).

5.  The criteria for service connection for a right ankle condition are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154(b), 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

6.  The criteria for service connection for a left ankle condition are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154(b), 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

As will be discussed below, the Veteran's claims for service connection for a right and left ankle disability have been reopened and been granted.  As such, the Board finds that any error related to the VCAA regarding this claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107 (West 2002);  38 C.F.R. § 3.102 (2010).  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II.	Analysis

	A.	New and Material Evidence

The Veteran seeks to reopen previously denied claims for service connection for his right and left ankle conditions.  Because the reopening of these claims involves the application of the same law to similar facts, the Board will address the reopening of the claims for service connection for both the right and left ankle together.

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R.       §§ 3.104, 20.1100, 20.1103 (2010).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  See id.; see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2010); Smith v. West, 12 Vet. App. 312, 314 (1999) (noting that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.)

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For the purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that when determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of a witness).

If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.        § 3.303(a) (2010).  In order to establish service connection for the Veteran's claimed disorders on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection can also be granted for a disability when a service-connected disability aggravates a nonservice-connected disability.  See 38 C.F.R. § 3.310 (201); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

In the instant case, the Veteran's claim of entitlement to service connection for a right ankle condition was denied by an RO rating decision dated July 1983.  The RO denied the Veteran's claim for service connection because the evidence did not demonstrate that the Veteran's right ankle condition began in military service.  The evidence under consideration at the time of this rating decision consisted of the Veteran's service treatment records and a May 1983 VA examination, which offered no etiological opinion.  There was no appeal of this decision, and the RO's decision became final.  See 38 U.S.C.A. § 4005(c) (1982).  

The Veteran's claim of entitlement to service connection for a left ankle condition was denied by an RO rating decision dated December 2002.  The RO denied the Veteran's claim for service connection because the evidence did not demonstrate that the Veteran's left ankle condition began in military service, nor did it demonstrate that the left ankle condition was related to the Veteran's service-connected knee disability.  The evidence under consideration at the time of this rating decision consisted of a December 2002 VA examination of the Veteran, which offered an etiological opinion that the Veteran's left ankle condition was unrelated to the Veteran's knee disability or his active duty military service.  There was no appeal of this decision, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

The Board must now determine if new and material evidence has been submitted since the time of either the July 1983 and December 2002 final decisions.  See 38 U.S.C.A. § 5108 (West 2002).  The evidence of record added subsequent to both of these final denials includes, in pertinent part, a number of etiological opinions from medical care providers, including a June 2009 etiological opinion from Dr. W.B.F., a private physician, linking the Veteran's active duty military service with his left and right ankle conditions.  Additionally, the Veteran has presented August 2009 treatment records from Dr. H.A.C., another private physician, that suggest a connection between the Veteran's left and right ankle condition and his active duty military service.  None of this evidence was submitted prior to either the July 1983 or the December 2002 final denials.  Thus, this evidence is new.

The Veteran's previous claim was denied because the RO found no nexus between the Veteran's military service and his right and left ankle conditions.  The new evidence of such a nexus thus relates to unestablished facts necessary to substantiate the Veteran's claims.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claims for service connection for a right and left ankle disability are reopened, and the Board will proceed to a decision on the merits.




      B.	Service Connection for Left and Right Ankle Condition

The Veteran contends that he has disabilities of the right and left ankles that are either directly related to the trauma that he sustained as a parachutist during his active duty military service, or, in the alternative, that are secondarily related to his service-connected bilateral knee disability.  For the purpose of economy, because these issues involve the application of the same laws to similar facts, the Board will address these claims together.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.        § 3.303(a) (2010).  Service connection may also be established for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2010); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Service connection can also be granted for a disability when a service-connected disability aggravates a nonservice-connected disability.  See 38 C.F.R. § 3.310 (201); see also Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).  

In order to establish service connection for the Veteran's claimed disorders on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Regarding the first Hickson element, medical evidence of a current disability, in order to prevail on the issue of service connection, there must be competent evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (finding that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  In the instant case, multiple medical records, including the Veteran's November 2007 VA medical examination, indicate that the Veteran has been diagnosed with osteoarthritis of both ankles.  The first Hickson element, medical evidence of a current disability, is accordingly met as to the Veteran's left and right ankle disability.

With respect to the second Hickson element, in-service disease or injury, the Board will separately discuss disease and injury.  A review of the service treatment records, including the examination report at service discharge, does not reveal either a diagnosis or complaint of ankle problems while in service.  There is also no evidence of an ankle arthritis disability manifesting within the one year presumptive period after service.  See 38 C.F.R. §§ 3.307, 3.309(a) (2010).  Accordingly, the second Hickson element is not met with respect to disease for arthritis of either the left or right ankle.

Turning to in-service injury, the Board notes that the Veteran has asserted that he sustained trauma to his ankles during service while engaging in numerous parachute jumps.  The Veteran's military discharge document (DD Form 214) confirms that the Veteran received the Parachutist Badge, the Combat Infantryman Badge, and the Combat Medic Badge.  The Veteran testified before the undersigned that he participated in approximately 50 parachute jumps while in service.  Further, the Veteran's service treatment records indicate that the Veteran injured his left knee in a July 1964 parachute jump.  In an October 2010 hearing before the undersigned, the Veteran contended that he sprained his ankle both at the time of this documented injury and on a number of other occasions in service, but that "standard procedure" was to "walk [such injuries] off."  The Board notes that the Veteran is competent to give evidence regarding what he experienced during service, and it finds his reports of experiencing ankle trauma as a paratrooper to be credible.  Therefore, the Board finds that the Veteran was exposed to ankle trauma during service.  The second Hickson element is therefore satisfied. 

With respect to the third Hickson element, medical nexus, the determination of the relationship, if any, between the Veteran's current bilateral ankle disability and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Veteran's claims file contains a number of etiological opinions regarding the origins of the Veteran's bilateral ankle disability, which the Board will now review in chronological order.  In an April 2007 letter, Dr. J.C., a private physician, noted that the Veteran's 1964 paratrooping accident resulted in trauma to the knees bilaterally, lower back, and neck.  Dr. J.C. noted that the Veteran's lower back condition led to a nerve loss to the muscular group of the legs, especially the right leg, which further led to a drop-foot deformity.  Dr. J.C. further noted that the instability of the foot and ankle led to arthritic changes, which he believed were due to the original accident in-service.  Dr. J.C. noted that because an impact transmits itself to the entire skeletal system, the Veteran's foot and ankle problems were directly related to his service-connected knee conditions.

In a November 2007 examination for VA purposes, after a review of both the Veteran's medical history and his claims file, the examiner opined that the Veteran's bilateral ankle osteoarthritis was less likely than not caused directly by trauma in-service or caused secondarily by the Veteran's bilateral service-connected knee injuries.  Instead, the examiner opined that the Veteran's bilateral ankle arthritis was accelerated and most likely caused by the Veteran's diabetic peripheral neuropathies and loss of proprioception that is often seen with diabetic peripheral neuropathies.  The examiner remarked that such individuals typically develop arthritis of the ankles and Charcot feet because they lack protective mechanisms of sensation and proprioception as directly related to diabetic peripheral neuropathies.  The Board notes that this is the only medical opinion of record that does not find a relationship between the Veteran's military service and his current bilateral ankle disability.

In April 2008, Dr. K.R.H., a private orthopedist, treated the Veteran for bilateral pain in the ankles.  Dr. K.R.H. noted that the x-rays of the Veteran's bilateral lower extremities did not show any signs of diabetic neuropathy or Charcot-type changes.  Instead of a diabetic etiology, Dr. K.R.H. stated that it was more likely than not that the Veteran's bilateral ankle problems were post-traumatic in nature, and absent any other history of trauma, most likely stemmed from the paratrooper injury that the Veteran suffered in 1964.  Similarly, in June 2008 treatment notes from the VA Medical Center in St. Augustine, Florida, Dr. S.M., a VA podiatrist, noted that he concurred with the other podiatrists and orthopedists that the Veteran's knee injury and previous service activities caused his ankle problems.

In an April 2008 letter, Dr. W.B.F., a private physician, stated that the Veteran's paratrooping accident resulted in his bilateral ankle arthritis.  Dr. W.B.F. noted that the paratrooping accident caused weakness and instability of the knees, which in turn caused degenerative joint disease of the ankles.  Dr. W.B.F. further noted that the Veteran's spinal cord injuries caused the Veteran to experience bilateral foot drop.  Dr. W.B.F. noted that the Veteran needed to wear a right ankle brace at all times and that the Veteran's left ankle had been surgically fused.  Dr. W.B.F. further noted in a June 2009 letter that the Veteran experienced multiple episodes of bilateral knee, bilateral ankle, and back trauma in the more than 40 parachute jumps that the Veteran made in active service.  Dr. W.B.F. noted that the Veteran had a back surgery and multiple arthroscopic knee surgeries, which were followed by total knee replacements.  These surgeries led to muscle deterioration in the right lower leg, which progressed to the right foot-drop deformity, which accelerated arthritic changes in the right ankle.  These arthritic changes led to the Veteran's right ankle fusion surgery.  

In August 2009 treatment notes, Dr. H.A.C. noted in his evaluation of the Veteran's right ankle that he believed "with certainty, that [the Veteran's right ankle problems] may be related to his history as a paratrooper and subsequent arthritis of the knees."

In response to the November 2007 etiological opinion of the VA examiner, the Veteran noted in his May 2009 substantive appeal that he neither suffered from diabetes nor took medication for this disease entity.  In support of this contention, the Veteran submitted the results of blood glucose testing from August 2009 and February 2010 that show that the Veteran's "degree of glucose control" is in the range defined for a "desirable goal."  The Board notes that in June 2007, however, the Veteran received treatment from Dr. J.C. for "diabetic foot care."  Similarly, in May 2007, Dr. J.C. noted that the Veteran "state[d] that he has recently been newly diagnosed as a non-insulin dependant [sic] diabetic."  Dr. J.C. treated the Veteran at that time for neuritis with Lyrica.  In April 2008, however, Dr. K.R.H. stated that he saw no evidence of diabetic neuropathy or Charcot-type changes in the Veteran's feet.  Given the questionable diagnosis of diabetic neuropathy, the opinion of Dr. K.R.H., and the remainder of the medical nexus evidence of record that does not discuss a relationship between diabetic neuropathy and the Veteran's ankle condition, the Board places relatively less probative weight on the November 2007 examination for VA purposes that found that the Veteran's ankle problems were caused by diabetic neuropathy.

Instead, the Board finds that the weight of the medical nexus evidence of record is at least in equipoise regarding the relationship between the Veteran's bilateral ankle disability and his active duty military service.  Doctors J.C., K.R.H., and H.A.C. all suggest the presence of a direct relationship between the Veteran's in-service experience as a paratrooper and his ankle condition.  The Board places great probative weight on these opinions, which all state that the Veteran's bilateral ankle disability is related to his active duty military service.  Accordingly, affording the Veteran with the benefit of the doubt, the Board finds that the Veteran's bilateral ankle disability is etiologically related to his in-service activities.  See Gilbert, supra.

The evidence of record reveals that the Veteran has a chronic bilateral ankle disability.  The Board finds the Veteran's accounts of an in-service injury to the ankles as a paratrooper to be competent and credible.  The weight of the probative medical evidence of record is at least in equipoise regarding the relationship between the Veteran's active duty military service and his bilateral ankle disability.  For these reasons, the Board concludes that service connection for a bilateral ankle disability is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.               § 3.102 (2010); Gilbert, supra.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a right ankle disability, to include as secondary to a service-connected bilateral knee disability, is reopened.

New and material evidence having been received, the claim for entitlement to service connection for a left ankle disability, to include as secondary to a service-connected bilateral knee disability, is reopened.

Service connection for a right ankle disability is granted.

Service connection for a left ankle disability is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


